                   Case 17-21018-LMI          Doc 169       Filed 06/16/20       Page 1 of 1


                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

In re:                                                               Case No.:17-21018-LMI

ALEIDA C. NUNEZ,                                                     Chapter 13

         Debtor.
                           /

                                      STATUS REPORT OF APPEAL

         COMES NOW the Debtor, ALEIDA NUNEZ, by and through her undersigned counsel and files

the instant Status Report of the Appeal against Reverse Mortgage Solutions:

         1.        Under information and belief, the 11th Circuit asked a jurisdictional question and

                   Appellate Counsel filed the response on June 12, 2020. The Lender has also requested

                   that the court accept jurisdiction. The Lender’s brief has also been filed.

                                       CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was mailed this 16th day of

June, 2020 to Nancy K. Neidich, Trustee, via NEF, and Christopher Salamone, Esq, via NEF, all

registered users of ECF via NEF and Debtor in the instant case via regular mail.



                                                              /s/Gianny Blanco
                                                             FREIRE & GONZALEZ, P.A.,
                                                             Attorneys for Debtor(s)
                                                             Edward Freire, Esq. FBN: 0813771
                                                             Laila S. Gonzalez, Esq. FBN: 0975291
                                                             Gianny Blanco, Esq., FBN: 0078080
                                                             10691 N. Kendall Dr., Ste. 207
                                                             Miami, FL 33176
                                                             Tel: (305) 826-1774
                                                             Fax: (305) 826-1974
                                                             courtdoc@fgbkc.com
